TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00690-CR



                                      Dana Moore, Appellant

                                                  v.

                                    The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
              NO. 712007, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due December 30, 2005. No extension of time has been

requested and appellant’s appointed attorney, Mr. Bruce P. Garrison, did not respond to this Court’s

notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal. Tex.

R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than February 28, 2006. Rule 38.8(b)(3).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: February 3, 2006

Do Not Publish




                                                  2